COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Elaine Allen, Individually and as Independent
                         Administrator of the Estate of Roy Freeman Allen, Joyce Allen
                         Rives, and Eloise Allen Bingham

Appellate case number:       01-22-00464-CV

Trial court case number:     8916

Trial court:                 County Court at Law of Grimes County

       On June 22, 2022, relator, Elaine Allen, Individually and as Independent
Administrator of the Estate of Roy Freeman Allen, Joyce Allen Rives, and Eloise Allen
Bingham, filed a petition for writ of mandamus, complaining of the trial court’s June 7,
2022 order that authorizes Brett S. Charles, Temporary Administrator of the Estate of
James Perry Allen, Jr, Deceased, to sell certain personal property of the estate at auction
on June 25, 2022. Relator also filed an emergency motion to stay the trial court’s order
authorizing the scheduled June 25, 2022 auction. We grant relator’s emergency motion
and stay the June 7, 2022 order. See TEX. R. APP. P. 52.10(b). This stay of the trial court’s
order is effective until the case in this Court is finally decided or the Court otherwise orders
the stay lifted. Any party may file a motion for reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real parties in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Richard Hightower
                     Acting individually

Date: June 23, 2022